DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 2019/0306846).

Regarding claim 1, Luo discloses 
A method for wireless communications by a relay node, comprising: communicating, by the relay node operating in a time division multiplexing (TDM) mode (¶ [0077]: multiplexing DL transmissions from the base station 310 to UEs 322 and 324 may be provided utilizing time division multiplexing (TDM)), with a parent node via a parent link configured between the relay node and the parent node and with a child node via a child link configured between the relay node and the child node (¶ [0114]: FIG. 12 illustrates example usage scenarios for requesting acknowledgement of a DCI scheduling grant according to aspects of the present disclosure. In an ; 
identifying, based at least in part on the relay node operating in the TDM mode (¶ [0077]: multiplexing DL transmissions from the base station 310 to UEs 322 and 324 may be provided utilizing time division multiplexing (TDM)), a TDM alignment conflict between a first transmission scheduled for the parent link and a second transmission scheduled for the child link (¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206); and 
transmitting, to at least one of the parent node or the child node, a conflict indication based at least in part on the identifying (¶ [0036]: if the scheduling grant is not acceptable (e.g., due to conflict with one or more other DCI scheduling grants), the scheduled node may send a negative acknowledgement (NACK) to the scheduling node).
Regarding claim 28 referring to claim 1, Luo discloses An apparatus for wireless communications by a relay node, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: ... (Fig. 15).

Regarding claims 2 and 29, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication comprising a cancellation message indicating cancellation of at least a portion of the first transmission, the second transmission, or both, for at least a portion of an allocated resource (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide .

Regarding claims 3 and 30, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication comprising the cancellation message (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node) prior to the allocated resource (¶ [0109]: If the scheduling grant is acceptable, the scheduled node shall send a positive acknowledgement (ACK) to the scheduling node, and data traffic between the scheduling node and the scheduled node shall occur according to the DCI scheduling grant).

Regarding claim 4,
wherein transmitting the conflict indication comprises: transmitting the conflict indication comprising the cancellation message indicating cancellation of at least the portion of the first transmission that is an uplink transmission or a downlink transmission via the parent link, of the second transmission that is an uplink transmission or a downlink transmission via the child link, or both (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 5, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication comprising an interruption message indicating interruption of at least a portion of the first transmission, the second transmission, or both, for at least a portion of an allocated resource (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the .

Regarding claim 6, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication comprising the interruption message (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node) after the allocated resource (¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node).

Regarding claim 7, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication comprising the interruption message indicating interruption of at least the portion of the first transmission that is an uplink transmission or a downlink transmission via the parent link, of the second transmission that is an uplink transmission or a downlink transmission via the child link, or both (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 8, Luo discloses 
further comprising: receiving control signaling scheduling the first transmission between the relay node and the parent node via the parent link (¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node).

Regarding claim 9, Luo discloses 
further comprising: transmitting control signaling scheduling the second transmission between the relay node and the child node via the child link (¶ [0129]: The child relay node 1304 may also perform as a scheduling node for a grandchild relay node 1306. In an aspect, the scheduling relay node 1302 and the grandchild relay node 1306 are assigned to a first type of 

Regarding claim 10, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication that comprises a bitmap indicating a cancelled or interrupted resource over one or more transmission time intervals (¶ [0080]: The resource grid 504 is divided into multiple resource elements (REs) 506 ... each RE may represent one or more bits of information; ¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 11, Luo discloses 
further comprising: receiving a list configuration indicating a list of one or more resources over
one or more transmission time intervals (¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node); and 
transmitting the conflict indication that comprises an index indicating a first resource from the list is a cancelled resource or an interrupted resource (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 12, Luo discloses 
wherein identifying the TDM alignment conflict comprises: identifying the TDM alignment conflict based at least in part on the first transmission scheduled for the parent link at least partially overlapping in time with the second transmission scheduled for the child link further comprising (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node . 

Regarding claim 13, Luo discloses 
wherein identifying the TDM alignment conflict comprises: identifying the TDM alignment conflict based at least in part on the first transmission scheduled for the parent link being adjacent in time with the second transmission scheduled for the child link (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 14, Luo discloses 
wherein identifying the TDM alignment conflict comprises: communicating first scheduling control signaling indicating a first semi-persistent resource or a first dynamic resource in which the first transmission is scheduled and second scheduling control signaling indicating a second semi-persistent resource or a second dynamic resource in which the second transmission is scheduled that are adjacent in time or at least partially overlap in time(¶ [0097]: a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm; ¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 15, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication indicating cancellation of one of the first transmission or the second transmission (¶ [0097]: a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm; ¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an based at least in part on a priority of the parent link relative to the child link (¶ [0129]: a scheduled node may be a half-duplex child relay node 1304 with respect to a scheduling relay node 1302. The child relay node 1304 may also perform as a scheduling node for a grandchild relay node 1306. In an aspect, the scheduling relay node 1302 and the grandchild relay node 1306 are assigned to a first type of resources (e.g., solid resources) and the child relay node 1304 is assigned to a second type of resources (e.g., hatched resources)).

Regarding claim 16, Luo discloses 
wherein transmitting the conflict indication comprises: transmitting the conflict indication (¶ [0097]: a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm; ¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node) via a control channel (¶ [0115]: the acknowledgement for the DCI scheduling grant may be transmitted over an uplink control channel (e.g., physical uplink control channel (PUCCH)), a medium access control (MAC) control element, or both (¶ [0094]: ] These physical channels described above are generally multiplexed and mapped to transport channels for handling at the medium access control (MAC) layer).

Regarding claim 17, Luo discloses 
further comprising: communicating control signaling rescheduling at least a portion of the first transmission, the second transmission, or both, based at least in part on the conflict indication; and communicating the at least a portion of the first transmission, the second transmission, or both, based at least in part on the control signaling (¶ [0097]: a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm; ¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 18,
A method for wireless communications at a parent node, comprising: communicating with a relay node operating in a time division multiplexing (TDM) mode (¶ [0077]: multiplexing DL transmissions from the base station 310 to UEs 322 and 324 may be provided utilizing time division multiplexing (TDM)) via a parent link between the relay node and the parent node (¶ [0114]: FIG. 12 illustrates example usage scenarios for requesting acknowledgement of a DCI scheduling grant according to aspects of the present disclosure. In an aspect, a process for requesting acknowledgement of the DCI scheduling grant may be used to resolve scheduling conflicts between scheduling nodes and scheduled nodes. In a first example usage scenario 1200, the scheduled node may be a half-duplex relay node 1204 that also performs as a scheduling node for a third node (e.g., child relay node 1206); 
transmitting control signaling scheduling a first transmission between the relay node and the parent node via the parent link (¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node); and 
receiving, based at least in part on the control signaling (¶ [0036]: if the scheduling grant is not acceptable (e.g., due to conflict with one or more other DCI scheduling grants), the scheduled node may send a negative acknowledgement (NACK) to the scheduling node), a conflict indication indicating a TDM alignment conflict between the first transmission and a second transmission scheduled for a child link between the relay node and a child node (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ .

Regarding claim 19, Luo discloses 
wherein receiving the conflict indication comprises: receiving the conflict indication comprising a cancellation message indicating cancellation of at least a portion of the first transmission for at least a portion of an allocated resource (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 20, Luo discloses 
wherein receiving the conflict indication comprises: receiving the conflict indication comprising the cancellation message (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an prior to the allocated resource (¶ [0109]: If the scheduling grant is acceptable, the scheduled node shall send a positive acknowledgement (ACK) to the scheduling node, and data traffic between the scheduling node and the scheduled node shall occur according to the DCI scheduling grant).

Regarding claim 21, Luo discloses 
wherein receiving the conflict indication comprises: receiving the conflict indication comprising the cancellation message indicating cancellation of at least the portion of the first transmission that is an uplink transmission or a downlink transmission scheduled via the parent link (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Regarding claim 22,
further comprising: transmitting second control signaling reallocating the at least the portion of the allocated resource (¶ [113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1. If the new DCI scheduling grant is acceptable to the scheduled node, the scheduled node sends the ACK to the scheduling node, and a data exchange between the scheduling node and the scheduled node may occur according to the new DCI scheduling grant) based at least in part on the cancellation message (¶ [0109]: if the scheduled node sends the NACK, the scheduled node may also provide additional information to help the scheduling node propose a subsequent scheduling grant; ¶ [0113]: The scheduled node may send along with the NACK additional information that may be used by the scheduling node upon considering a subsequent DCI scheduling grant. Accordingly, upon receiving the NACK with the additional information, the scheduling node may send to the scheduled node a new DCI scheduling grant having an acknowledgement request bit=1; ¶ [0114]: a DCI scheduling grant received by the relay node 1204 from a parent relay node 1202 may conflict with its own DCI scheduling grant sent to the child relay node 1206; ¶ [0117]: The additional information may be a set of acceptable resources (e.g., time/frequency/space resources) that can be scheduled by the scheduling node).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al. (US 2021/0250884 having provisional application No. 62/687,577 filed on 6/20/2018; Provisional application is cited for claim mapping below).

Regarding claim 23, Iyer discloses 
A method for wireless communications at a child node, comprising: communicating with a relay node operating in a time division multiplexing mode via a child link between the relay node and the child node (¶ [0082]: TDMA; ¶ [0151], [0154]: TDM; ¶ [0136]-[0138]: IAB node: A RAN-node that provides IAB functionality, i.e., access for UEs combined with wireless self-backhauling capabilities. An IAB node may have two roles as follows: The UEs and other IAB nodes that are under control of an IAB node are called child nodes; The donor or another IAB node that controls and schedules the IAB node is called its parent node);
receiving control signaling scheduling a second transmission between the relay node and the child node via the child link (¶ [0171]: Another aspect of the application describes transmission of resynchronization information from an IAB node to UEs and child nodes); and 
receiving, based at least in part on the control signaling, a conflict indication indicating a TDM alignment conflict between the second transmission and a first transmission scheduled for a parent link between the relay node and a parent node (¶ [0175]: the required timing adjustment to resynchronize is given by TAdj = (TP,IAB-Parent2 - TP,IAB-Parent1). The TA to Parent2 on the IAB node's UL-B is TAParent2 = TAParent1 + 2 · TAdj; ¶ [0176]: the IAB node may provide timing adjustment TAdj to access UEs and child nodes so that they can resynchronize due to a change in topology of the synchronization scheme).

Regarding claim 24, Iyer discloses 
wherein receiving the conflict indication comprises: receiving the conflict indication comprising a cancellation message indicating cancellation of at least a portion of the second transmission for at least a portion of an allocated resource (¶ [0175]: the required timing Adj = (TP,IAB-Parent2 - TP,IAB-Parent1). The TA to Parent2 on the IAB node's UL-B is TAParent2 = TAParent1 + 2 · TAdj; ¶ [0176]: the IAB node may provide timing adjustment TAdj to access UEs and child nodes so that they can resynchronize due to a change in topology of the synchronization scheme).

Regarding claim 25, Iyer discloses 
wherein receiving the conflict indication comprises: receiving the conflict indication comprising the cancellation message prior to the allocated resource (¶ [0175]: the required timing adjustment to resynchronize is given by TAdj = (TP,IAB-Parent2 - TP,IAB-Parent1). The TA to Parent2 on the IAB node's UL-B is TAParent2 = TAParent1 + 2 · TAdj; ¶ [0176]: the IAB node may provide timing adjustment TAdj to access UEs and child nodes so that they can resynchronize due to a change in topology of the synchronization scheme. TAdj may be transmitted prior to making the timing adjustment on the access link).

Regarding claim 26, Iyer discloses 
wherein receiving the conflict indication comprises: receiving the conflict indication comprising the cancellation message indicating cancellation of at least the portion of the second transmission that is an uplink transmission or a downlink transmission scheduled via the child link (¶ [0170]: this may trigger resynchronization ofDL-A or UL-A timings for accessing UEs and child nodes of the IAB node; ¶ [0175]: the required timing adjustment to resynchronize is given by TAdj = (TP,IAB-Parent2 - TP,IAB-Parent1). The TA to Parent2 on the IAB node's UL-B is TAParent2 = TAParent1 + 2 · TAdj; ¶ [0176]: the IAB node may provide timing adjustment TAdj to access UEs and child nodes so that they can resynchronize due to a change in topology of the Adj may be transmitted prior to making the timing adjustment on the access link).

Regarding claim 27, Iyer discloses 
further comprising: transmitting second control signaling reallocating the at least the portion of the allocated resource based at least in part on the cancellation message (¶ [0196]: The DCI indicates a PDSCH carrying information on Tadj or Tsp along with related parameters such as when the adjustment applies; ¶ [0170]: this may trigger resynchronization ofDL-A or UL-A timings for accessing UEs and child nodes of the IAB node; ¶ [0175]: the required timing adjustment to resynchronize is given by TAdj = (TP,IAB-Parent2 - TP,IAB-Parent1). The TA to Parent2 on the IAB node's UL-B is TAParent2 = TAParent1 + 2 · TAdj; ¶ [0176]: the IAB node may provide timing adjustment TAdj to access UEs and child nodes so that they can resynchronize due to a change in topology of the synchronization scheme. TAdj may be transmitted prior to making the timing adjustment on the access link).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466